 

lN THE UNlTED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
WALID JAMMAL, et al., ) CASE NO. 1213 CV 437
)
Plaintiffs, )
)
v. ) JUDGE DONALD C. NUGENT
)
AMERICAN FAMILY INSURANCE )
GROUP, el al., ) MEMORANDUM OPNON
) AND ORDER
Defendants. )
)

This case is before the Court on Pla.intiffs’ Motion to Continue to Stay this Case Pending
the Filing and Disposition of a Petition for Writ of Certiorari. (ECF #339). Defendants oppose
the request for stay and requests that this Court issue judgment in their favor. (ECF #338, 341 ).
Plaintiffs filed a Reply in support their Motion to Continue Stay. (ECF #342). This Court
previously permitted Defendants to tile an interlocutory appeal pursuant to 28 U.S.C.
§1292(a)(1), on the issue of the Plaintiffs’ employment status Defendants did so, and the Sixth
Circuit Court of Appeals ruled in favor of the Defendants, finding that the Plaintiff agents were

independent contractors and not employees for purposes of ERISA. This finding materially

 

 

affects the outcome of this case. but is not a judgment and does not mandate the issuance of a
final judgment in favor of the Defendants. The case has been remanded to this Court for further
proceedings consistent with the Sixth Circuit"s findings.

Contrar_v to Defendants contention, as there has not yet been any final judgment rendered
by any court in this caseT this Court does have jurisdiction to institute a stay, and need not satisfy
the same requirements the Supreme Court considers when determining for itself whether to do
so. Plaintiffs believe that the Sixth Circuit’s ruling created a circuit split on the standard of
review to be applied in employment cases and now intend to file a petition for certiorari to the
United States Suprerne Court. Because this issue will be fully determinative of the case_;_ because
this Court recognizes that there are arguments and evidence to support both outcomes; and
because a stay Would not cause undue hardship to any party, this Court finds that it is justified
This case is, hereby stayed pending a decision by the United States Supreme Court on the

Plaintiffs’ petition for a writ of certiorari IT lS SO ORDERED.

M¢M

DONALD C NUGEN §
United States District dg e

DATED; d 30 ZOC]

 

